DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Status of Claims
Claims 1 and 7 are amended. Claims 1-7 are pending.
Status of Previous Rejections
The rejections of Claims 1-6 under 35 U.S.C. 103 as being unpatentable over Lin (Journal of Magnetism and Magnetic Materials, Vol. 490, 2019, No. 165454, Published on June 12, 2019), and further in view of Wecker (Applied Physics Letters, Vol 51, 1987, Page 697-699) have been withdrawn in view of the amendment.
The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Lin in view of Wercker, as applied to claim 1 above, and further in view of Tomizawa (US 2005/0268989, hereinafter “Tomizawa”) has been withdrawn in view of the amendment.
The rejections of Claims 1-6 under 35 U.S.C. 103 as being unpatentable over Lin (Journal of Magnetism and Magnetic Materials, Vol. 490, 2019, No. 165454, Published on June 12, 2019), and further in view of Mohri (US 4,765,848) have been withdrawn in view of the amendment.
The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Lin in view of Mohri, as applied to claim 1 above, and further in view of Tomizawa (US 2005/0268989, hereinafter “Tomizawa”) has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mohri (US 4,765,848) and further in view of Tomizawa (US 2005/0268989).
Regarding claims 1-6, Mohri teaches a magnet alloy containing (Nd, Ce, La)2 Fe14 B main phase (Abstract; Col 8, Ln 25-40). Mohri discloses that the magnet alloy has composition [(CexLa1-x)yR1-y]z(Fe1-u-wCowMu)1-vBv)1-z where 0.4≤x≤0.9, 0.2<y≤1.0, 0.05≤z≤0.3, 0.01≤v≤0.3, 0≤u≤0.2, 0≤w≤0.5(Abstract), which overlaps the recited amount of x and y in claim 5 and z in claim 1. Thus, the recited composition is a prima facie case of obviousness over Mohri. See MPEP 2144.05 I. Mohri teaches a sintered magnet comprising the magnet alloy (Col 5, Ln 45-68).
Mohri does not explicitly disclose that M(x, y, z, T)> M(x, y, z=0, T) and the s value as recited in claims 1-4 and the limitation as recited in claim 6. However, in view of the fact that Mohri teaches a magnet that meets the composition and structure limitations recited in claims 1 and 5, one of ordinary skill in the art would expect that the magnet disclosed by Lin in view of Mohri to meet the properties limitations recited in claims 1-4 and 6. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Mohri does not teach the grain size recited in claim 1. Tomizawa teaches a method of making an R-T-B alloy and discloses that the alloy is casted to have columnar structure in order to obtain an alloy having high magnetic properties (Abstract; [0037]). Tomizawa discloses that the cast alloy contains R2T14B phase as a main phase having a minor-axis size of 0.1-50 µm and a major-axis size of 5 µm to approximately the thickness of the alloy (with can be as thin as 0.1 mm) ([0037]). Thus, it would be obvious to one of ordinary skill in the art to make an alloy having R2T14B phase as a main phase has a minor-axis size of 0.1-50 µm and a major-axis size of 5 µm to approximately the thickness of the alloy (with can be as thin as 0.1 mm) as taught by Tomizawa in the process of Mohri in order to make a magnet alloy having high magnetic properties as disclosed by Tomizawa. Tomizawa discloses that the alloy is pulverized to a powder having particle size of 1-10 µm ([0038]). Thus, the maximum grain size of the main phase in the magnet powder disclosed by Tomizawa is 10 µm and meets the recited grain size in claim 1. See MPEP 2144.05 I.
Regarding claim 7, Mohri does not teach the main phase volume percentage. Tomizawa teaches an R-T-B magnet and discloses that when the volume percentage of the main phase is 90% or more, the magnet has high remanence ([0049]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet containing 90 vol% or more of main phase taught by Tomizawa in the process of making the magnet of Mohri in order to obtain a magnet having high remanence as disclosed by Tomizawa. The volume percentage disclosed by Tomizawa overlaps the recited fraction in claim 7 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Tomizawa discloses that grain boundary phase is present between main phase grains ([0029] and [0030]), which meets the limitation recited in claim 7. 

Response to Arguments
Applicant’s arguments dated 07/21/2022 have been considered but are moot in view of the new ground of rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733